BRYANT, Judge,
dissenting.
The majority vacates the order of the trial court on the grounds that the “findings entered by the trial court are not sufficient to permit our review of the court’s order.” I disagree and instead believe this Court should address the merits. It appears the trial court made sufficient findings of fact to clearly indicate the basis of its decision. The trial court essentially found inter alia that defendant was not provided with notice of hearing and an opportunity to be heard, and that plaintiffs judgment was void and did not comply with the laws of the state of Texas. Based on these and other findings the trial court concluded that “the State of North Carolina is not required to give full faith and credit to the [Texas] judgment.” Therefore, I believe the findings of fact and conclusions of law are adequate to allow this Court to review the order of the trial court on the merits.